Citation Nr: 1817837	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-55 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from June 1959 to August 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen claims for service connection for bilateral hearing loss and tinnitus.

Service personnel records were received into the claims file in June 2015.  These records are relevant and were not associated with the file when VA previously decided the claims.  Thus, the claims on appeal are reconsidered without consideration of whether there is new and material evidence.  38 C.F.R. § 3.156 (c).


FINDINGS OF FACT

1.  Hearing loss was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's current left or right ear hearing loss disability is the result of a disease or injury during his active duty service, including in-service noise exposure.

2.  Tinnitus was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's current tinnitus is the result of a disease or injury during his active duty service, including in-service noise exposure



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In Jandreau, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, where postservice audiometric findings indicate that there is a hearing loss disability, and where there is a sound basis upon which to attribute the postservice findings to the in-service injury (as opposed to incurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

Service treatment records are negative for complaints, treatment, or diagnoses of hearing loss or tinnitus.  The Veteran's military occupational specialty (MOS) was noted as Gun Fire Controller.  On entrance into service in June 1959, the Veteran's hearing was noted as 15/15 in each ear on whisper and spoken voice testing, and his ears were otherwise noted as normal on the clinical evaluation.  During his August 1962 separation examination, the Veteran's hearing was noted as 15/15 in each ear on whisper and spoken voice testing, and his ears were otherwise noted as normal on the clinical evaluation.  

On an April 2010 VA audiology consultation, the Veteran reported gradual decline in hearing sensitivity bilaterally, with the left ear significantly worse.  He had noticed this difference between the left and right ears since 1991, and the left ear had become progressively worse.  The Veteran also complained of constant tinnitus in the left ear.  The Veteran reported a positive history of military noise during his Navy service.  Audiologic results revealed right ear mild sloping to severe sensorineural hearing loss, and left ear moderate sloping to severe sensorineural hearing loss.  Word recognition ability was fair in the right ear and very poor in the left ear when tested at comfortable listening levels.  In light of significant asymmetrical hearing loss, unilateral tinnitus, and very poor word recognition in the left ear, the Veteran was referred to ENT for further assessment.

A July 2010 VA otolaryngology consultation noted that the Veteran had been referred from audiology for asymmetrical hearing loss with unilateral tinnitus.  The Veteran was noted to have been exposed to noise in Navy service as a gunner coordinator with his left ear exposed and an earphone on his right ear.  An August 2010 MRI was noted to be negative for primary 8th nerve etiology for hearing loss and compatible to noise exposure history.  

An August 2011 statement from a certified Physician's Assistant noted that the Veteran "was exposed to loud noise in the military.  Recent testing revealed 71 % hearing loss in the left ear and 48 % in the right ear.  Hearing aids for this patient would be medically indicated."

In a statement received in September 2011, the Veteran's spouse stated that she had known the Veteran for the "past 48 years.  He has never been able to hear out of his left ear.  If I tried to say something to him on his left side he could not hear or understand what I was saying.  I have always had to stand or sit on his right side for him to hear me."

On an April 2011, VA audiology examination, the Veteran reported that during service he was a gun fire controller and used .45 caliber pistol, five inch shore bombardment and anti-aircraft guns, and three inch anti-aircraft guns.  The Veteran reported no occupational noise exposure following military service, but he noted recreational noise exposure from hunting all his life (six times per year), primarily without hearing protection.  He also reported using a tiller and small tractor for a home garden all his life without hearing protection, using a motor boat annually for five to six years, and tending a large yard with a lawn mower and leaf blower for 15 to 25 years without hearing protection.  The Veteran reported that bilateral ringing tinnitus had been longstanding but he could not recall when it began.  He reported noting the sound consistently in quiet environments.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
60
60
LEFT
65
65
75
70
75

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 46 percent in the left ear.

The examiner noted that the Veteran passed a whisper test upon entrance and exit from military service "though this test cannot identify high frequency hearing loss.  However the Veteran reported he began to notice hearing loss 20 years ago and this was when he first sought medical care.  He particularly noted hearing loss on the left in 1991 which required him to change job duties.  He reported the same time frame to [VA] Audiologist in a report from April 2010.  This was twenty-nine years after he exited military service.  Since he exited from service he has had recreational noise exposure and the impact of presbycusis is possible.  Given the asymmetric nature of his hearing loss with left hearing loss not following the typical course of noise-induced configuration, other etiologies must be questioned.  Given the time frame for the onset of the hearing loss, the fact that the Veteran only sought care twenty-nine years after exiting military service, and the nature of the hearing loss not following the typical course of noise-induced hearing loss, it is my opinion that the hearing loss and related tinnitus is less likely as not related to military noise exposure."

The April 2011 VA audiological test confirms hearing loss disability for VA purposes in each ear under 38 C.F.R. § 3.385 and tinnitus has been found.  The first element of Shedden is met.  The Veteran's reported history of military noise exposure is credible.  The circumstances of his military service are consistent with the noise exposure he has attested to having therein.  The question remaining then is whether the evidence establishes a causal connection between the current hearing loss and/or tinnitus and the Veteran's in-service noise exposure.

The Board has considered the probative evidence of record, including the Veteran's assertions concerning his in-service noise exposure and hearing loss and tinnitus symptomatology and the medical evidence.  

The VA opinion, which the Board finds probative, does not support a causal relationship between the Veteran's hearing loss or tinnitus and military service.  The April 2011 VA opinion was based on knowledge of the Veteran's in-service and post-service history, clinical presentation, and the examiner's medical training.  It was also supported by a sufficient rationale.  The examiner described the asymmetric nature of the Veteran's hearing loss as well as the nearly 30 years between his separation from service and when he first sought treatment for hearing loss.  The examiner also explained that there was significant post-service recreational noise exposure.  Also, the Veteran's own statement to the 2011 VA examiner was that he had noticed hearing loss 20 years earlier, which would correspond to the 1991 timeframe noted in the 2010 VA audiology consultation.  

The Board has reviewed the Veteran's wife's statement in 2011 that the Veteran had not been able to hear out of his left ear for 48 years, and the Veteran's May 2015 written statement that he had had hearing problems since service and that "every time I went to sick call I was told that I was okay, that my hearing would come back."  The Board notes that the service treatment records do not show any complaints or sick call visits related to hearing loss.  Further, the Board finds that the Veteran's own statements to the VA audiologist in 2010 and the VA examiner in 2011 are not consistent with either his current statement or his wife's statement (on the April 2010 VA audiology consultation, the Veteran reported he had noticed a difference between the left and right ears since 1991, while his wife stated that he had not been able to hear out of his left ear since the early 1960s), and that the record does not credibly demonstrate that the Veteran had decreased hearing in service or that such symptom was present for decades after service.  

There is no competent medical evidence to the contrary.  The VA physician's statement in August 2010 that the Veteran's hearing loss was compatible with a noise exposure history is less probative than the April 2011 VA examiner's opinion on the question of a relationship between current hearing loss and the inservice noise exposure because it does not account for the Veteran's significant postservice recreational noise exposure.  

The Veteran's lay opinion that his current hearing loss and tinnitus are related to noise exposure in service is not competent.  This is a complex medical question for which medical expertise is required, particularly in light of his post-service noise exposure and the absence of complaints of hearing loss or tinnitus in service or for many years thereafter.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Further, hearing loss disability was not affirmatively shown to have been manifested in service or to a compensable degree within one year of discharge.  38 C.F.R. § 3.303 (a), 3.307, 3.309.  The earliest medical record regarding complaints/treatment of his hearing loss is dated more than 30 years after service separation, and as noted, the Veteran reported noticing onset of hearing loss in approximately 1991.  Further, as noted the enlistment and separation examinations were normal and did not reflect findings or complaints of hearing loss.  In light of the lack of complaints of hearing loss symptoms for decades after service, continuity of symptomatology is not established.  38 C.F.R. § 3.303 (b).

As the preponderance of the evidence is against the claims, service connection for bilateral hearing loss and tinnitus is not warranted.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


